t c summary opinion united_states tax_court melinda d rivera petitioner v commissioner of internal revenue respondent docket no 16971-02s filed date melinda d rivera pro_se rebecca s duewer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for after concessions the issues remaining for decision are whether petitioner during the year at issue was a statutory_employee under sec_3121 whether petitioner is liable for self- employment_tax and whether petitioner is entitled to deductions for either employee business_expenses on schedule a itemized_deductions or trade_or_business_expenses on schedule c profit or loss from business under sec_162 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in oakland california at the time the petition was filed petitioner timely filed her form_1040 u s individual_income_tax_return for attached to the return were three forms w-2 wage and tax statement in petitioner's name reporting wages as follows big train inc peerless coffee co inc george w riley professional beauty center dollar_figure dollar_figure dollar_figure 1petitioner conceded at trial that she was not a statutory_employee of her employers george riley and victoria's secret petitioner only worked for victoria's secret for only day box which indicates statutory_employee status was not checked on any of the forms w-2 total wages reported on line of the form_1040 were dollar_figure petitioner filed with her return a schedule c the schedule c reported business income of dollar_figure expenses of dollar_figure and net profit of dollar_figure respondent sent to petitioner a statutory_notice_of_deficiency for tax_year determining that petitioner is liable for self-employment_tax and is entitled to a deduction for one-half that amount big train inc petitioner was hired in date by big train inc big train as their northern california sales representative petitioner's employment with big train was terminated in date during this period petitioner's responsibilities included outside sales and support for new and existing customers as well as achieving the revenue growth and new store goals set by the company peerless coffee co from about october through date petitioner worked for the peerless coffee co peerless by letter dated date peerless offered petitioner employment on their sales team the letter sets forth petitioner's salary and commission and the availability of health benefits after the completion of a 90-day probationary period the letter also states that petitioner would be reimbursed pincite cents per mile for mileage driven and documented peerless required that it be named as an additional insured on petitioner's auto policy and that petitioner provide them with certificates of insurance on a regular basis petitioner's monthly insurance billing statements did not reflect peerless as an insured discussion the sole adjustment determined in the notice_of_deficiency is that petitioner is liable for self-employment_tax and entitled to the corresponding deduction the issues regarding petitioner's status as a statutory_employee and her entitlement to claim deductions on schedule c were raised in her petition herein and were argued by her at trial respondent did not file an answer and his argument that petitioner is not entitled to deduct business_expenses on either schedule c or schedule a because of lack of substantiation was raised for the first time in his trial memoranda the court finds on the basis of the entire record that petitioner received adequate notice and was not surprised or unduly prejudiced by respondent's position accordingly the court deems the issues raised and tried by consent of the partie sec_2this case was set for trial twice respondent raised the issue in both trial memoranda under rule b and properly before the court see christensen v commissioner tcmemo_1996_254 affd without published opinion 142_f3d_442 9th cir if sustained respondent's disallowance of petitioner's claimed deductions totaling dollar_figure may result in a deficiency higher than that determined in the notice_of_deficiency sec_6214 provides that this court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount determined by the commissioner in the notice_of_deficiency if the commissioner asserts a claim at or before the hearing or rehearing consistent with the general mandate of sec_6214 this court generally will exercise its jurisdiction over an increased deficiency only where the matter is properly pleaded 64_tc_989 mcgee v commissioner tcmemo_2000_308 citing 81_tc_260 affd 738_f2d_67 2d cir rule b however provides that when an issue not raised in the pleadings is tried with the express or implied consent of the parties that issue is treated in all respects as if it had been raised in the pleadings thus where the commissioner raises an issue that could result in an increased deficiency without formally amending his pleading and that issue is tried with the taxpayer's express or implied consent the requirement in sec_6214 that the commissioner make a claim for the increased deficiency is satisfied see mcgee v commissioner supra citing 91_tc_88 see also 90_tc_498 taxpayers generally bear the burden of proving that the commissioner's determinations are incorrect rule a 290_us_111 however the commissioner bears the burden_of_proof in respect of any new_matter or increases in deficiency rule a 99_tc_466 n the resolution of the remaining issues does not depend on which party has the burden_of_proof the court resolves those issues on the preponderance_of_the_evidence in the record therefore sec_7491 does not apply here i petitioner's employment status and liability for self- employment_tax adjusted_gross_income generally consists of gross_income less trade_or_business_expenses except in the case of the performance of services by an employee sec_62 with exceptions not relevant here an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee only as miscellaneous_itemized_deductions on schedule a and then only to the extent such expenses exceed percent of the individual's adjusted_gross_income sec_63 d a and b the deduction for business_expenses under sec_162 is not enumerated in sec_67 and thus is included in miscellaneous_itemized_deductions sec_67 the commissioner has ruled that an individual who is a statutory_employee under sec_3121 which relates to employment_taxes is not an employee for purposes of sec_62 and sec_67 and therefore a statutory_employee under sec_3121 is not subject_to the sec_67 2-percent limitation for expenses_incurred by such employee in the performance of services as an employee revrul_90_93 1990_2_cb_33 thus an individual who is a statutory_employee under sec_3121 is allowed to deduct expenses from gross_income that otherwise would be subject_to the 2-percent limitation of sec_67 an employee for employment_tax purposes is defined in pertinent part by sec_3121 as follows sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person d as a traveling or city salesman other than as an agent-driver or commission- driver engaged upon a full-time basis in the solicitation on the behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation an individual is a statutory_employee under sec_3121 only if such individual is not a common_law_employee under sec_3121 whether an individual is a common_law_employee under sec_3121 is a question of fact 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 among the relevant factors in determining the substance of an employment relationship are the following the degree of control exercised by the principal over the details of the work the taxpayer's investment in facilities the taxpayer's opportunity for profit or loss permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 721_f2d_979 4th cir simpson v commissioner supra pincite sec_31_3121_d_-1 employment_tax regs setting forth criteria for identifying common_law employees no one factor is determinative cmty for creative non-violence v reid 490_us_730 instead all the incidents of the relationship must be assessed and weighted nlrb v united ins co supra pincite simpson v commissioner supra pincite the factors should not be weighted equally but should be weighted according to their significance in the particular case 980_f2d_857 2d cir matt v commissioner tcmemo_1990_209 a degree of control the control factor is the crucial test to determine the nature of a working relationship weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir the degree of control necessary to find employee status varies with the nature of the services the worker provides see 117_tc_263 weber v commissioner supra pincite all that is necessary is that the principal have the right to control the details of the person's work 349_f2d_644 9th cir 69_tc_1055 it is not necessary for the principal actually to exercise that control potter v commissioner tcmemo_1994_356 where the inherent nature of the job mandates an independent approach a lesser degree of control exercised by the principal may result in a finding of an employer-employee status youngs v commissioner tcmemo_1995_94 affd without published opinion 98_f3d_1348 9th cir potter v commissioner supra to retain the requisite control_over the details of an individual's work the employer need not stand over the individual and direct every move made by the individual it is sufficient if the employer has the right to do so weber v commissioner supra pincite similarly the employer need not set the employee's hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir workers who set their own hours are not necessarily independent contractors id ewens miller inc v commissioner supra pincite the record shows that peerless dictated petitioner's compensation and expense reimbursement the description of petitioner's position with big train indicates that petitioner's duties performance goals and sales territory were set by the company's national sales manager additionally petitioner was required to report the status of her accounts and work as well as her schedule to the national sales manager b investment in facilities the record does not contain any information as to petitioner's working conditions while she was employed by peerless petitioner testified that while employed by big train she worked mainly from her home and faxed or mailed her work and expenses to them petitioner has not provided any evidence as to any expenditures she may have made to establish or conform a workspace in her home in order to perform the duties of her job in any event maintenance of a home_office alone would not be a sufficient basis for a finding that petitioner was an independent_contractor rather than an employee lewis v commissioner tcmemo_1993_635 c opportunity for profit or loss petitioner received a salary from big train as well as commissions on her sales big train also paid some of her travel_expenses petitioner received a biweekly base salary from peerless and commissions on her sales peerless also reimbursed petitioner for her mileage compensation on a commission basis is entirely consistent with an employer-employee relationship 307_f2d_289 5th cir 186_f2d_943 4th cir while petitioner could conceivably have suffered some loss as a result of her sales activities she may still be an employee under the common_law test if her risk of loss was negligible lewis v commissioner supra radovich v commissioner tcmemo_1954_220 petitioner did not purchase or own the products she sold given her guaranteed base salaries from her employers petitioner's risk of loss from her sales activities was negligible at best d permanency of relationship there is no information in the record with respect to this factor e principal's right to discharge there is no information in the record with respect to this factor as it pertains to peerless however petitioner was subject_to a 90-day probationary period at the beginning of her employment with the company petitioner's employment with big train however was terminated by big train in date this is consistent with employee status f integral part of business peerless and big train are in the business of selling their products sales representatives such as petitioner are their key connection with their customers this factor supports a finding that petitioner was an employee of peerless and big train see lewis v commissioner supra g relationship parties believe they created petitioner believes that she was a statutory_employee the statutory_employee boxes on the forms w-2 from peerless and big train were not checked further peerless and big train withheld applicable payroll_taxes and did not issue forms to petitioner h employee_benefits peerless offered petitioner medical dental and vision benefits upon completion of her 90-day probationary period there is no evidence in the record as to whether petitioner received any benefits from big train considering the record and weighing all the factors the court concludes that petitioner was a common_law_employee under sec_3121 and therefore was not a statutory_employee under sec_3121 petitioner is not entitled to report gross_income and deduct expenses on schedule c respondent is sustained on this issue further the court finds and holds that petitioner is not liable for self-employment_tax because of the exclusion accorded employees by sec_1402 ii petitioner's deductions in light of the court's holding that petitioner is not entitled to deduct expenses on schedule c the court must now decide whether petitioner is entitled to deduct expenses_incurred in connection with her employment on her schedule a see sec_67 deductions are a matter of legislative grace and generally the taxpayer bears the burden of proving the entitlement to any deductions claimed see 503_us_79 in this case however the burden_of_proof is on respondent because respondent raised a new_matter and has asserted an increased deficiency see rule a respondent therefore must prove that petitioner is not entitled to the deductions she claimed on her return sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally a taxpayer must establish that expenses deducted pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs sec_262 however expressly provides that no deduction shall be allowed for personal living or family_expenses the parties stipulated various copies of petitioner's receipts organized into the following categories parking dry cleaning shopping postage parking and taxis staples and kinko's meals jiffy lube cellular telephone telephone office max insurance vehicle registration unocal auto repair and an airline ticket and receipt it is not apparent how or if the expenses relate to petitioner's employment petitioner's receipts included expenditures_for personal dry cleaning clothes bicycle equipment haircuts and groceries she admitted that she did not keep any records as to her claimed meals and travel_expenses respondent's counsel elicited testimony from petitioner which demonstrated that petitioner was unable to identify a business_purpose for any of the expenses she claimed as deductions petitioner testified that she put all her receipts in a box and let her accountant sort them out petitioner's accountant admitted at trial that he mistakenly included in petitioner's deductions expenses that were not deductible and that he agreed with some of respondent's adjustments the court holds that respondent has carried his burden of proving that petitioner is not entitled to the deductions claimed on her return reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
